Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “coolant collection space” of claim 25 lines 4-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“22b” in [0076]  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
In [0069] last two lines, “radially inner end portion 10” should read --radially inner end portion 10b--.
In [0071] lines 6 and 9, “9a” should read –9--.

Appropriate correction is required.
Claim Objections
Claims 9 and 11 are objected to because of the following informalities:  
In claim 9 line 9, one of the “two’s” should be deleted where it states the --at least two two extensions--.
In claim 11, the third from last line, “a coolant passage” should be –the coolant passage--. See claim 10’s last line for “a coolant passage”; claim 11/10’s third from last line for “a coolant passage”; and claim 12/11’s line 2 for “the coolant passage”.  For examining purposes, claims 10, 11, and 12 will be interpreted to all refer to the same coolant passage.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "(ii) a region of the intermediate space disposed following the passage slot of the radially inner end portion radially outside". One of ordinary skill in the art, in full light of the disclosure would be unable to ascertain to where this region refers, especially because the drawings only show the second mask placed in the passage slot.  Claims 10, 11, 12, 13, 14, 15 are rejected by virtue of its dependence on claim 9.  For the purposes of this office action, the claim will be interpreted to require the second mask to be placed in the passage slot. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/892,241 (published as US 20200295615) in view of Beer (US 20080042498 A1). 
Cl   Claim 1 of 16/769,578
C   Claim 1 of 16/892,241

comprising providing an annular stator body, including a plurality of stator teeth for receiving a plurality of stator windings, the plurality of stator teeth arranged spaced apart from one another along a circumferential direction of the stator body and protruding from the stator body radially to an inside;
A method for producing a stator for an electric machine, 
the method comprising: (a) providing a stator, which comprises an annular stator body, from which multiple stator teeth for receiving stator windings that are arranged spaced from one another along a circumferential direction of the stator body protrude radially to the inside, wherein between two stator teeth adjacent in the circumferential direction, an intermediate space is formed in each case;
at least partially overmoulding at least two stator teeth of the plurality of stator teeth that are adjacent in the circumferential direction with a first plastic mass;
(b) at least partial overmolding at least two stator teeth that are adjacent in the circumferential direction with a first plastic mass;
arranging at least one stator winding on at least one stator tooth of the at least two stator teeth;
(c) arranging at least one stator winding on at least one stator tooth;
fixing the at least one stator winding on the at least one stator tooth via at least partially
overmoulding the at least one stator winding 



prior to fixing the at least one stator winding on the at least one stator tooth
      following the overmolding with the first plastic mass according to step (b) and prior to the fixing of the at least one stator winding according to step (d),
introducing a mask into an intermediate space defined between the at least two stator teeth to cover a surface portion of the stator body bounding the intermediate space radially outside such that the surface
portion is not covered with the second plastic mass when at least partially overmoulding the at least one stator winding with the second plastic mass.
Int introducing a first mask into the intermediate space between the two stator teeth, such that the volume of the intermediate space filled out by the first mask for forming a cooling passage remains free of the second plastic mass during the overmolding according to step (d).


	The only differences between claim 1 of the present application and claim 1 of 16/892,241 are that 16/892,241 contains the additional limitation that the mask is added “following the overmolding with the first plastic mass according to step (b)” (see underlined section of second to last box) and that the present application has the additional limitation that the mask is introduced “to cover a surface portion of the stator body bounding the intermediate space radially outside” (see underlined section of last box). 


    PNG
    media_image1.png
    511
    588
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of claim 1 of 16/892,241 to have the mask cover a surface portion of the stator body bounding the intermediate space radially outside as taught by Beer. 

	All of the limitations of claim 1 of the present application are rendered obvious by claim 1 of 16/892,241 in view of Beer. 
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 1-29 would be allowable if rewritten or a terminal disclosure issued to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 

    PNG
    media_image2.png
    345
    487
    media_image2.png
    Greyscale

a method for producing a stator (Fig. 1, 13) for an electric machine (Fig. 1, 10), comprising
providing an annular stator body (Fig. 1, 13), including a plurality of stator teeth (Fig. 3, 26) for receiving a plurality of stator windings (Fig. 3, 25), the plurality of stator teeth (Fig. 3, 26) arranged spaced apart from one another along a circumferential direction of the stator body (Fig. 3, teeth 26 arranged around circumferential body of stator) and protruding from the stator body radially to an inside (Fig. 3, teeth protrude towards inside), 
at least partially overmoulding at least two stator teeth of the plurality of stator teeth that are adjacent in the circumferential direction with a first plastic mass (“In a first plastic injection molding process, the grooves 30 are initially provided with a plastic lining 32 on the inside. End faces 33 of the pole bodies 26 are also advantageously provided with a plastic covering 34 in this operation, so that the pole bodies 26 are completely encased in plastic, [0030]);
arranging at least one stator winding on at least one stator tooth of the at least two stator
teeth (the stator windings 25 can be wound around the pole bodies 26 or into the slots 30 in an electrically insulated manner, [0030]);
	fixing the at least one stator winding on the at least one stator tooth via at least partially
overmoulding the at least one stator winding with a second plastic mass (0 As part of a second spraying process (further spraying processes can in principle also be provided), 
	introducing a mask (Fig. 3, 44) into an intermediate space (Fig. 3, 43) defined between the at least two stator teeth (Fig. 3, 26) such that the surface portion is not covered with the second plastic mass when at least partially overmoulding the at least one stator winding with the second plastic mass (“Between opposing stator windings 25 and the molded plastic material there are advantageously distances 43 for the passage of cooling air, which are achieved in that rods 44- only two rods 44 are shown in Figure 2 by way of example - from both end faces 37, 38 in the winding channels 42 next to the stator windings 25 are arranged so that no plastic material can accumulate there during spraying, [0036]). 
	Fleishmann does not disclose that the mask is introduced to cover a surface portion of the stator body bounding the intermediate space radially outside or where the mask is applied prior to fixing the at least one stator winding on the at least one stator tooth.
Beer teaches a mask that covers a surface portion of the stator body bounding the intermediate space radially outside (Fig. 10, 22) that is removed after molding to form a channel (“For example, it is possible to manufacture the cover 22 also from wax, so that after removal of the wax by melting, the space previously occupied by the respective cover 22 likewise forms a channel, through which the coolant circulates”, [0055]). 

	This would have the advantage of having the cooling channel contact the stator body over a large surface area which would allow the channel to help not only cool the windings, but the stator body itself. 
	The cited prior art has failed to anticipate or make obvious a method as in the independent claim 1 wherein the step of applying the mask is done before the windings are applied to the stator teeth.  Dependent claims 2-29 are allowed for the same reason as claim 1.   

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alfermann et al. (US 20080136271 A1) teaches a method for producing a plurality of channels (Fig. 4, 37 and 38) for cooling stator teeth windings (Fig. 4, 28) comprising, placing an insert (Fig. 4, 37 and 38) in the intermediate space (Fig. 4, 29) where the channels are to be formed, securing the windings to the teeth by impregnating the windings with a first epoxy resin (Fig. 4, 36), applying a second epoxy resin to the stator teeth (Fig. 4, 41), and removing the insert to form the channels, [0017]). 

    PNG
    media_image3.png
    305
    424
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834